         Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30364 Page 1 of 27
AO 187 (Rev. 7/87) Exhibit List



                                        UNITED STATES DISTRICT COURT
                                               CENTRAL            DISTRICT OF            UTAH



           VITAMINS ONLINE, INC., a Delaware                                            PLAINTIFF’S TRIAL EXHIBIT LIST
                   Corporation
                         V.
        HEARTWISE, INC., an Oregon Corporation
                                                                                              Case Number: 2:13-cv-00982-DAK
               d/b/a NATUREWISE

PRESIDING JUDGE                                         PLAINTIFF’S ATTORNEY                            DEFENDANT’S ATTORNEY
          Judge Dale A. Kimball                            Magleby Cataxinos & Greenwood                        Trojan Law Offices
TRIAL DATE (S)                                          COURT REPORTER                                  COURTROOM DEPUTY
       July 16, 2020 – August 6, 2020                                                                           Elizabeth Toscano
 PLF.    DEF.     DATE
                                  MARKED   ADMITTED                                        DESCRIPTION OF EXHIBITS
 NO.     NO.     OFFERED

  1                                                    Demonstrative - Scoreboard (HH.1)

  2                                                    Demonstrative - Hearing Handout from SJ Hearing

  3               7/16/20           X        YES       Publication on clinical study (NW25698-25707)

  4               7/16/20           X        YES       Publication on SuperCitrimax HCA-bioavailability (NW25708-25709)

  5               7/16/20           X        YES       Video - First Dr. Oz Episode re: Green Coffee

  6               7/16/20           X        YES       Screenshots - Video - First Dr. Oz Episode re: Green Coffee

  7                                                    Product packaging - Green Coffee (NW04891) (Estimated Date)

  8               7/22/20           X        YES       Product label - Green Coffee (NW05057) (Estimated Date)

  9                                                    Product label - Green Coffee (NW05084) (Estimated Date)

 10                                                    Product label - Green Coffee (NW05088) (Estimated Date)

 11                                                    Product label - Green Coffee (NW05140) (Estimated Date)

 12                                                    Product label - Green Coffee (NW05207) (Estimated Date)

 13                                                    Product label - Green Coffee (NW09530) (Estimated Date)

 14                                                    Product label - Green Coffee (NW09533) (Estimated Date)

 15                                                    Product label - Green Coffee (NW09571) (Estimated Date)

 16               7/22/20           X        YES       Product label - Green Coffee (NW13998) (Estimated Date)

 17               7/22/20           X        YES       Product label - Green Coffee (NW14019) (Estimated Date)

 18                                                    Product label - Green Coffee (NW19532) (Estimated Date)

 19                                                    Product label - Green Coffee (NW62802) (Estimated Date)

 20                                                    Amazon.com product page information - Green Coffee (NW23376-23377) (Estimated Date)
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.
                                                                                                                  Page 1 of   25   Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30365 Page 2 of 27

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                           CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                         2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                     DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 21                                          Product label - Green Coffee (NW76510) (Estimated Date)

 22            7/22/20     X        YES      Product label - Green Coffee (NW05002) (Estimated Date)

 23            7/22/20     X        YES      Product packaging - Green Coffee (NW04910) (Estimated Date)

 24            7/17/20     X        YES      Product label and packaging - Green Coffee (NW05208) (Estimated Date)

 25            7/17/20     X        YES      NatureWise – Svetol Green Coffee Bean Extract Label (NW40839) (Estimated Date)

 26                                          Nutrigold Green Coffee label (NW14269) (Estimated Date)

 27            7/16/20     X        YES      Amazon Best Sellters - Green Coffee (NW82413) (Estimated Date)
                                             Form Letter D. Duran to Customers re Free NatureWise Green Coffee Bean Extract
 28            8/5/20      X        YES
                                             (NW40950-40951)(Estimated Date)
                                             Form Letter D. Duran to Customers re Taking Green Coffee Bean Extract (NW40959)
 29            8/5/20      X        YES
                                             (Estimated Date)
                                             Form Letter D. Duran to Customers re Sharing Feedback – Follow Up (NW40957) (Estimated
 30            8/5/20      X        YES
                                             Date)
 31                                          Letter Doyle to Amazon re New Product - Green Coffee (NW00280-282) (Estimated Date)

 32            7/20/20     X        YES      NatureWise Correspondence (NW04582-4584) (Estimated Date)
                                             E-mail D. Doyle to Amazon re Change Made to Ensure Customers are not Incentivized in any
 33
                                             way to Provide Feedback (NW14332-14333) (Estimated Date)
 34            7/20/20     X        YES      NatureWise Follow-Up Correspondence re Green Coffee (NW40956) (Estimated Date)

 35            7/21/20     X        YES      Thank You for Your Request for a Free Bottle (NW00555) (Estimated Date)

 36                                          Amazon Review Spreadsheet, excerpts (AMZ0000 SUB51043) (Multiple Dates)

 37            7/21/20     X        YES      Day 1 Training (NW10097-10103) (Estimated Date)

 38            7/20/20     X        YES      NatureWise Green Coffee Reviews (VO0019110)

 39                                          2012 Amazon.com Product Page Reviews (VO0019109, VO0019091, VO0019085)

 40                                          E-mail D. Doyle to S. Brown re 2500 Bottles (PLN-SUBPOENA000436)

 41            7/16/20     X        YES      Video - Second Dr. Oz Episode re: Green Coffee
 42            7/17/20     X        YES      Screenshots - Video - Second Dr. Oz Episode re: Green Coffee
                                             E-mail Amazon to HeartWise re Violation of Policy by Offering a Refund, Free Gift, or
 43            7/21/20     X        YES
                                             Discount (NW45494)
 44                                          Email Doyle to Amazon re Your Amazon.com Inquiry

 45                                          Email Doyle to Amazon re Your Amazon.com Inquiry (NW75051)
                                             E-mail K. Harden to HeartWise re Sales Order Confirmation and Product Details (PLN-
 46            8/5/20      X        YES
                                             SUBPOENA000387-391)
                                             E-mail S. Brown to M. Jackson re Urgent C of A Needed for HeartWise – This is 4th Request
 47            8/5/20      X        YES
                                             (PLN-SUBPOENA000383-385)

                                                                                         Page      2        of   25    Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30366 Page 3 of 27

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                           CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                         2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                     DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 48            7/21/20     X        YES      PLN Invoice (PLN-SUBPOENA000351)

 49                                          E-mail S. Brown to D Doyle re Raw Material Guarantees (NW45378-45380)

 50            7/20/20     X        YES      Purchase Orders – Metaugus to Private Label (PLN-SUBPOENA001497-1558)

 51                                          E-mail M. Williams to NatureWise re Percentage of Acids (NW048543-048545)
                                             E-mail D. Doyle to K. Harden re Confirming our Conversation and Prioritization (PLN-
 52            7/29/20     X        YES
                                             SUBPOENA000331-333)
                                             E-mail R. Bjarte to K. Lawrence re PO for Approval: HeartWise Super Green Coffee (PLN-
 53            7/29/20     X        YES
                                             SUBPOENA001473-1484)
 54                                          Trademark License Agreement – Svetol (NW49135-49141)

 55            8/3/20      X        YES      Video - First Dr. Oz Episode re: Garcinia Cambogia

 56                                          Screenshots - Video - First Dr. Oz Episode re: Garcinia Cambogia
                                             E-mail B. Baskovardzic to D. Doyle re Executed Agreement and Label Approval for Svetol
 57            7/22/20     X        YES
                                             Product (PLN-SUBPOENA000260-271)
                                             E-mail D. Doyle to N. Wallace re Need to Get 2000 Bottles over to Planet Fulfillment Today or
 58            8/5/20      X        YES
                                             Tomorrow (PLN-SUBPOENA000290-293)
 59                                          E-mail O. Khan to A. Guidi re Information on Svetol (V0010010)

 60                                          E-mail O. Khan to J. Patterson re Cancelling Old Order (V0009594-9595)

 61            7/20/20     X        YES      E-mail D. Doyle to S. Brown re #1 Product (PLN-SUBPOENA000153)
                                             E-mail J. Vega to S. Brown re Certificate of Liability Insurance (PLN-SUBPOENA000157-
 62            8/5/20      X        YES
                                             158)
 63            7/23/20     X        YES      E-mail D. Doyle to K. Harden re I Still May Sell (PLN-SUPBOENA000155)

 64            7/22/20     X        YES      E-mail D. Doyle to S. Brown re Promo Launch (NW066684-66685)

 65            7/16/20     X        YES      Wayback Machine - Amazon - Green Coffee (VO0025780-25784)
                                             E-mail Amazon to HeartWise re “Is This Flyer in my Mailings a Violation of Amazon Policy?”
 66            7/23/20     X        YES
                                             (NW45489-45490)
                                             E-mail D. Doyle to S. Brown re Need These Labels Printed Immediately (PLN-
 67            7/22/20     X        YES
                                             SUBPOENA000103-112)
                                             E-mail D. Doyle to K. Harden re Quote Needed to Accept Invoice (PLN-SUBPOENA000122-
 68            7/22/20     X        YES
                                             124)
 69            7/17/20     X        YES      Video - DavidPaul Doyle (27415_NATIVE.MP4)

 70            7/17/20     X        YES      Video - DavidPaul Doyle (27415_NATIVE.MP4) Screenshots

 71            7/21/20     X        YES      NatureWise Internal email (NW78134-78135) (Estimated Date)
 72                                          E-mail D. Doyle to S. Brown re Can You Verifty (PLN-SUBPOENA000080-81)
                                             E-mail D. Doyle to S. Brown re Need MSDS Doc (Nonhazardous Documentation) ASAP
 73            8/5/20      X        YES
                                             (PLN-SUBPOENA000085-86)
                                             E-mail D. Doyle to M. Manzione re I Need a Reply within 24 Hours (PLN-
 74            8/5/20      X        YES
                                             SUBPOENA000087-88)

                                                                                          Page     3      of     25     Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30367 Page 4 of 27

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                            CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                          2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                      DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 75            8/5/20      X        YES      E-mail D. Doyle to S. Brown re COA for Svetol Product (PLN-SUBPOENA000097-100)
                                             Potential Customer Email Inquiring about Artificial Ingredients due to Allergy Concerns
 76
                                             (NW56858-58661)
 77                                          NatureWise Follow-Up Correspondence re Garcinia Cambogia (NW40946-40947)

 78            7/17/20     X        YES      Amazing Selling Machine Training Guide (RWM000001-9) (Estimated Date)
                                             Amazing Selling Machine Frequently Asked Questions and Promotion Tool Training Guide
 79            7/17/20     X        YES
                                             (VO0015057-15072) (Estimated Date)
                                             Amazing Selling Machine Screenshot - David's Story (Testimonial) (VO0025742) (Estimated
 80            7/20/20     X        YES
                                             Date)
 81                                          Photo of Bottle of NatureWise Garcinia Lot ng5499

 82                                          Product Label - Garcinia (NW09863) (Estimated Date)

 83            7/22/20     X        YES      Product Label - Garcinia (NW22961) (Estimated Date)

 84            7/23/20     X        YES      Product Packaging - Garcinia (NW22968)

 85                                          Product label Garcinia (NW23015) (Estimated Date)

 86            7/22/20     X        YES      Letter D. Doyle to Catalog Team re Green Coffee (NW00290-292) (Estimated Date)

 87                                          NatureWise Garcinia Supp Facts Label (PLN-SUBPOENA001154) (Estimated Date)

 88            7/17/20     X        YES      Ranking and Sales Report (NW82395-82413)
                                             E-mail J. Vega to J. Connaughton re Applied Food Sciences Stating Issue with Trademark
 89            8/5/20      X        YES
                                             (PLN-SUBPOENA000692-704)
 90                                          Wayback Machine - Amazon - Green Coffee (VO0025781)

 91            7/17/20     X        YES      Video : Doyle to DiDi (27508_NATIVE.MP4)

 92            7/17/20     X        YES      Video : Doyle to DiDi (27508_NATIVE.MP4) Screenshots

 93                                          ABC Testing Analysis – UltraPure Garcinia Cambogia (NW79346)
                                             E-mail D. Doyle to B. Vaskovardizic re Super CitriMax Product Label for Approval (PLN-
 94            7/22/20     X        YES
                                             SUBPOENA000516-517)
 95            7/22/20     X        YES      E-mail S. Brown to R. Bjarte re 2 Different Forms of Citramax (PLN-SUBPOENA000593-597)
 96                                          Citrimax Licensing Agreement - Heartwise (PLN-SUBPOENA000609-636)

 97                                          E-mail D. Doyle to P. Slater re Potassium and Calcium (PLN-SUBPOENA001373)
                                             E-mail D. Doyle to P. Slater re Not having 20,000 Bottles of Svetol ready for Groupon Offer
 98            7/22/20     X        YES
                                             (PLN-SUBPOENA000445-446)
                                             E-mail D. Doyle to B. Vaskovardizic re Super CitriMax Product Label for Approval (PLN-
 99            7/22/20     X        YES
                                             SUBPOENA000516-517)
                                             E-mail D. Doyle to K. Harden re Going on Six Weeks - Need Order of Garcinia Cambogia
 100           7/22/20     X        YES
                                             (PLN-SUBPOENA000580-583)
                                             E-mail P. Slater to J. Connaughton re Inter Health Supplier of Citramax with List of Products
 101           8/5/20      X        YES
                                             that Claiming “Super Citramax” as an ingredient (PLN-SUBPOENA001037-1040)

                                                                                           Page      4      of     25     Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30368 Page 5 of 27

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                           CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                       2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                     DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 102           7/23/20     X        YES      E-mail D. Doyle to S. Zeldes re Overnight NatureWise Garcinia Labels (NW70764-70765)
                                             E-mail A. Guidi to O. Khan re Follow-Up from Phone Conference and Svetol Issues
 103
                                             (V0010159-10161)
 104           7/17/20     X        YES      Video - Second Dr. Oz Episode re: Garcinia Cambogia

 105           7/17/20     X        YES      Screenshots - Video - Second Dr. Oz Episode re: Garcinia Cambogia

 106           7/22/20     X        YES      NW Garcinia Marketing Copy (NW003910-3914)

 107                                         NatureWise Garcinia Cambogia Label (PLN-SUPBOENA000479)

 108           7/17/20     X        YES      NatureWise Garcinia Amazon Page (V0002119-2122)
                                             E-mail D. Doyle to K. Harden re Testting all 4 Products as Soon as Possible (PLN-
 109
                                             SUBPOENA000959-960)
                                             E-mail S. Brown to D. Doyle re C of A for Svetol Product for HeartWise (PLN-
 110           8/5/20      X        YES
                                             SUBPOENA000961-962)
 111           7/29/20     X        YES      E-mail D. Doyle to K. Harden re "I'm Pissed" (PLN-SUBPOENA000963-964)
                                             Letter D. Doyle to K. Harden (PLN-SUBPOENA000963-64) Produced by Private Label
 112           7/22/20     X        YES
                                             Nutraceuticals)
                                             E-mail D. Doyle to P. Sinclair re Product and Labeling of Non-Compliance Svetol Green
 113           8/5/20      X        YES
                                             Coffee Bean Extract (PLN-SUBPOENA001027-1036)
 114           8/5/20      X        YES      E-mail P. Slater to J. Connaughton re Svetol Problem (PLN-SUBPOENA001021-1024)

 115           7/22/20     X        YES      E-mail J. Lorenzoni to Doyle re Ingredients (NW49133-49134)

 116           8/5/20      X        YES      E-mail D. Doyle to P. Slater re Testing Lab Paperwork (PLN-SUBPOENA000948-949)
                                             E-mail D. Doyle to S. Brown re Sending New Bottle of GCBE 800 to Lab (PLN-
 117           8/5/20      X        YES
                                             SUBPOENA000940-946)
                                             E-mail J. Connaughton to R. Bjarte re Attorney for Svetol wants to Know how much Svetol
 118           8/5/20      X        YES
                                             Metaugus has bought from Naturex (PLN-SUBPOENA000932-938)
                                             E-mail M. Jackson to S. Brown re ABC Testing for HeartWise (PLN-SUBPOENA001155-
 119
                                             1156 and Other Docs)
                                             E-mail D. Doyle to P. Slater re Chemical Analysis Report from San Rafael Chemical Services
 120           8/5/20      X        YES
                                             (PLN-SUBPOENA000906-911)
                                             E-mail J. Lorenzoni to D. Doyle re Purchase of Svetol and Number of Bottles Sold (NW49124-
 121           7/22/20     X        YES
                                             49125)
 122           7/22/20     X        YES      E-mail D. Doyle to P. Slater re Purchase Order Question (PLN-SUBPOENA000814-825)
 123           7/22/20     X        YES      E-mail D. Doyle to P. Slater re Reports (PLN-SUBPOENA001338-1345)
                                             E-mail D. Doyle to K. Harden re Need 30,000 Bottles of Green Coffee Bean Extract and
 124           7/22/20     X        YES
                                             “Abysmal” Test Results (PLN-SUBPOENA001324-1335)
                                             E-mail S. Brown to M. Hunt re Remake of HeartWise Order No. 181169 (PLN-
 125           7/22/20     X        YES
                                             SUBPOENA000826-836)
 126           7/22/20     X        YES      E-mail A. Call to D. Doyle re NatureWise (NW82131-82132)

 127           7/22/20     X        YES      E-mail S. Drake to D. Doyle re Usual Lead Time (NW47322-47323)
                                             E-mail S. Brown to P. Slater re HeartWise Meeting to Discuss 5 Topics (PLN-
 128           8/5/20      X        YES
                                             SUBPOENA000781-784)

                                                                                          Page     5       of    25     Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30369 Page 6 of 27

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                            CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                        2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                     DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 129           7/22/20     X        YES      E-mail P. Brechter to D. Doyle re Garcinia Cambogia Request (NW046812-46814)
                                             E-mail D. Doyle to P. Slater re Refunds, Bottle Returns, Canceled Orders, and Missing Bottles
 130           7/29/20     X        YES
                                             (PLN-SUBPOENA000761-765)
 131           7/22/20     X        YES      Email Doyle to PLN re Svetol (PLN-SUBPOENA 000754-755)
                                             E-mail J. Lorenzoni to D. Doyle re Documents Relating to the Traceability Proving that the
 132
                                             Products Sold Contain Good Quantity of Svetol (NW49131-49132)
                                             E-mail S. Brown to P. Slater re Refund Amounts from D. Doyle (PLN-SUBPOENA000757-
 133           7/22/20     X        YES
                                             758)
 134           7/22/20     X        YES      E-mail D. Doyle to A. Call re Both Products are Generic (NW22228-22231)

 135           8/5/20      X        YES      E-mail L. Groh to P. Slater re D. Doyle Credit (PLN-SUBPOENA001485-1486)

 136                                         E-mail E. Kau to O. Khan re Competitors Products Failing Product Testing (V0010251-10277)

 137           7/22/20     X        YES      Wayback Machine - Amazon - Green Coffee (VO0025782)

 138                                         Review Compilations

 139           7/20/20     X        YES      E-mail Doyle to E. Kau (NW49379-49381)

 140                                         E-mail P. Slater to D. Doyle re Notification of Charge Backs (NW22247-22248)

 141                                         E-mail E. Kau to O. Khan re Reporting Violations (V0010725-10727)

 142                                         Email D. Doyle to R. Dennis (PNUT036456-36460)

 143                                         E-mail J. Wyman to R. Dennis re Add Potassium (PNUT036456-36460)
                                             E-mail J. Connaughton to D. Doyle re Inconsistency Issues with Garcinia Product (NW50032-
 144           7/29/20     X        YES
                                             50034)
 145           7/29/20     X        YES      E-mail J. Connaughton to D. Doyle re Still Want Answers (NW50032-50033)

 146           7/22/20     X        YES      NatureWise Garcinia #1 Selling Product on Amazon (NW78398)
                                             Letter from D. Doyle to Amazon Community Help Team re Counterfeit NatureWise Products
 147
                                             Begin Sold (NW10311-10312) (Estimated Date)
 148                                         E-mail P. Grey to D. Doyle re Question (NW47158-47159)

 149                                         E-mail Amazon to Nutrigold re Amazon Inquiry (V0010980-10981)

 150           7/23/20     X        YES      Letter D. Doyle to American Express (NW00574-575)
                                             Email from Customer Questioning the Contents of the “Vegetarian” Capsule in View of the
 151
                                             Customer’s Allergies (NW58058)
 152                                         NatureWise Product Listing - Garcinia Cambogia

 153           7/31/20     X        YES      "As Is" Flier - 4 Pages

 154                                         List of Companies Suspected of Engaging in Vote Manipulation


                                                                                          Page      6       of    25     Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30370 Page 7 of 27

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                            CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                         2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                     DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 155                                         Interhealth Summary of SuperCitrimax Research (NW25694-25697)

 156           7/21/20     X        YES      E-mail D. Duran to D. Doyle re “Information for our Meeting Later” (NW57251-57254)

 157                                         NatureWise Internal E-mail re Customer Service OKR's (NW78134-78135)

 158           7/22/20     X        YES      Wayback Machine - Amazon - Green Coffee (VO0025783)
                                             Eurofins - Certificate of Analysis – Ultrapure Garcinia Cambogia 90 Capsules (NW46825,
 159           7/23/20     X        YES      NW22280, NW22274, NW22308, NW40961, NW22340, NW22331, NW22332, NW46870,

 160           7/23/20     X        YES      Eurofins Certificate of Analysis for NatureWise Garcinia Cambogia (NW22362, NW22349)
                                             Eurofins - Certificate of Analysis – Ultrapure Garcinia Cambogia 90 Capsules (NW24329,
 161           7/22/20     X        YES
                                             NW47009, NW43884, NW79346, NW22329)
 162                                         Eurofins Certificate of Analysis for NatureWise Garcinia Cambogia (NW22357, NW22348)

 163                                         Eurofins Certificate of Analysis – UltraPure Garcinia Cambogia 90 Capsules (NW24329)
                                             Eurofins Certificate of Analysis – NatureWise Garcinia Cambogia Extract (NW22362,
 164
                                             E0000050, E0000055, NW22349, ABC000022, E0000158)
                                             Eurofins Certificate of Analysis – NatureWise Garcinia Cambogia Extract (NW22357,
 165
                                             E0000054, NW03771)
                                             Eurofins Certificate of Analysis – NatureWise Garcinia Cambogia Extract (NW22361,
 166
                                             22351,22367-22371, E0000698-000700)
                                             Third party test showing NatureWise Garcinia lot NG5499 contained 1.5 mg potassium
 167           7/22/20     X        YES
                                             (NW22362)
                                             Third party test showing NatureWise Garcinia lot UG5550 tested positive for protein capsules
 168           7/22/20     X        YES
                                             (NW24329)
 169                                         Amazon.com Customer Reviews with As-Is flyer discussion

 170                                         D. Doyle E-mail with Customer N. Smith re Review on Amazon (NW47414-47417)
 171                                         Email D. Doyle to Customer M. Wallace re Product Questions (NW57727-57733)
 172                                         E-mail O. Khan to J. Barnett re NatureWise Battle Heating Up (V0010066)

 173                                         NatureWise Report (NW19681)

 174                                         Eurofins Certificate of Analysis for NatureWise Garcinia Cambogia (NW22354)

 175                                         E-mail A. Holowko to D. Doyle re Lots Gathered for Testing (NW81499)
                                             Eurofins - Certificate of Analysis – Ultrapure Garcinia Cambogia 90 Capsules (NW46994,
 176           8/4/20      X        YES
                                             NW22281, NW03771, NW46868, NW22299, NW22344, NW46843, NW43889, NW22335)
                                             Eurofins - Certificate of Analysis – Ultrapure Garcinia Cambogia 90 Capsules (NW46995,
 177           8/4/20      X        YES      NW22284, NW22362, NW22382, NW22349, NW22301, NW22307, NW22343, NW43889,

 178                                         E-mail J. Connaughton to D. Doyle re Eurofins Analytical Report and Retains (NW50145)

 179                                         Eurofins Certificate of Analysis -Green Coffee Extract Ultrapure GCA (NW03881)
                                             Third Party Test showing NatureWise Garcinia lot 3657 Contained 17.9 mg Potassium
 180
                                             (NW22284)
                                             Third party Test Showing NatureWise Garcinia lot UG5550 Contained 0.83 mg Potassium
 181           7/22/20     X        YES
                                             (NW46995)

                                                                                          Page     7      of      25    Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30371 Page 8 of 27

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                          CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                      2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                    DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 182                                         Third party test showing NatureWise Garcinia lot GC5870 contained 210 mg HCA (NW22340)

 183                                         Complaint – Vitamins Online v. HeartWise
                                             E-mail B. Krause to Seller Performance Team re “Is Garcinia Lean Working for You?”
 184
                                             (NW45834-45837)
                                             Eurofins - Certificate of Analysis – Ultrapure Garcinia Cambogia 90 Capsules (NW46997,
 185           8/4/20      X        YES      NW22283, NW22361, NW22351, NW22367, NW22368, NW22369, NW22370, NW22371,
                                             Eurofins Certificate of Analysis – NatureWise Garcinia Cambogia Extract (NW22361,
 186           8/4/20      X        YES
                                             NW22351,NW22367-22371, E0000698-700)
                                             Third party test showing NatureWise Garcinia lot 3844 contained 1.2 mg potassium
 187           7/22/20     X        YES
                                             (NW22307)
                                             Third party test showing NatureWise Garcinia lot GC5870 contained 1.6 mg potassium
 188           7/22/20     X        YES
                                             (NW22343)
 189           7/21/20     X        YES      E-mail Tennille to D. Doyle re Gift Card (NW44811-44812)

 190                                         Third party test showing NatureWise Garcinia lot GC5870 contained 34.6% HCA (NW57060)

 191                                         E-mail D. Doyle to A. Holowko re Sending Bottle of UltraPure CGA for Testing (NW67810)
                                             Eurofins - Certificate of Analysis – NatureWise Garcinia Cambogia 180 Vegetarian Capsules
 192                                         (NW22366, NW03771, NW46890, NW46886, NW22349, NW46975, NW46897, NW46999,
                                             Third party test showing NatureWise Garcinia lot 3844 contained 1.1 mg potassium
 193           7/22/20     X        YES
                                             (NW22301)
 194                                         Email from D. Doyle to Jay Cannaughton (NW62793-62794)

 195           8/5/20      X        YES      E-mail M. McCauley to D. Doyle re Stacy Murray Review (NW48973-48975)
                                             E-mail Amy to D. Doyle re Stuart Bunkin Journalist with Questions regarding BuyHerbs
 196           7/20/20     X        YES
                                             Ordeal (NW80704)
 197                                         E-mail M. McCauley to D. Doyle re Review (NW48995-48997)

 198           7/21/20     X        YES      Amazon Product Review and 11/7/2013 Comment (V0003635-3636)

 199                                         NatureWise post on the Amazon.com Customer Review System (V0003627-3630)

 200                                         NatureWise post on the Amazon.com Customer Review System (V0003618-3621)

 201           7/21/20     X        YES      E-mail D. Doyle to D. Libner re Next Product (NW72751-72753)

 202           8/5/20      X        YES      E-mail D. Duran to M. McCauley re 1000 Reviews on Garcinia Cambogia (NW57296)

 203           7/21/20     X        YES      E-mail D. Doyle to D. Duran re 1000 Reviews on Garcinia Cambogia (NW66839)

 204                                         E-mail Dawn to M. McCauley re 1000 Reviews (NW57296)

 205           7/20/20     X        YES      E-mail D. Doyle to A. Furlan re Vote Down (NW061272)
 206           7/21/20     X        YES      E-mail String Between B. Green and D. Doyle (NW73458-73460)
 207                                         E-mail String Between J. Hicks and D. Doyle (NW66654-66659)

 208           7/21/20     X        YES      E-mail D. Doyle to M. McCauley re Free Bottle to Unsatisfied Customer (NW61715)


                                                                                         Page     8       of    25    Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30372 Page 9 of 27

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                         CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                        2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                    DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

                                             E-mail D. Duran to D. Doyle re “Ready for Your Next NatureWise Product ?” (NW57258-
 209           8/5/20      X        YES
                                             57260)
 210           7/21/20     X        YES      E-mail D. Doyle to D. Duran re Robin Wisnosky Reviews on Amazon (NW71142-71144)

 211           7/20/20     X        YES      E-mail String Between D. Doyle and NatureWise Employees re Voting (NW48931-48932)
                                             Intertek Report of Analysis – NatureWise UltraPure GCA Green Coffee Bean Extract
 212
                                             (NW43885-43886)
 213           8/5/20      X        YES      E-mail D. Doyle to A. Furlan re NutriGold Coaching/Staff Meeting (NW76412)

 214           7/21/20     X        YES      E-mail D. Doyle to D. Duran re E. Conk Review of Flax Seed Oil (NW64517-64519)

 215           7/23/20     X        YES      E-mail Gloria to D. Doyle re Please Vote Up (NW56468)

 216           7/21/20     X        YES      E-mail D. Doyle to D. Duran re Next Product (NW61370-61371)

 217                                         E-mail D. Doyle to M. McCauley re Free Bottle (NW61715)

 218                                         E-mail D. Doyle to A. Furlan re Vote Up (NW61929)

 219                                         E-mail D. Doyle to G. Herrera re Vote Up (NW62609)

 220                                         E-mail D. Doyle to D. Duran re NatureWise Product (NW68768-68769)

 221                                         Wayback Machine - Amazon - Green Coffee (VO0025784)

 222                                         Email Holowko to Doyle re Garcinia Report 2 (NW79504)

 223           8/5/20      X        YES      E-mail D. Doyle To D. Duran re Marianne Murphy Reviews on Amazon (NW58349-58351)

 224           7/21/20     X        YES      E-mail String M. Hustin to D. Doyle (NW48771-48773)

 225                                         Email Krause to Holowko re Garcinia Report 2 (NW79504)

 226                                         E-mail R. Manchanda to D. Doyle re Next NatureWise Produce (NW46018-46019)

 227           7/20/20     X        YES      E-mail M. McCauley to D. Doyle re Please Vote Down (NW48874)

 228                                         E-mail D. Doyle to A. Furlan re Vote Down (NW63938)

 229                                         E-mail D. Doyle to J. Connaughton re Test Results (NW60993)

 230           7/31/20     X        YES      Pages 67, 68, and 69 ONLY Answer, Counterclaim, and Third-Party Complaint of NatureWise
                                             Intertek Report of Analysis – NatureWise Garcinia Cambogia Extract (NW22275, NW26586,
 231           7/23/20     X        YES
                                             NW63862, NW57117, NW79346, NW22406-22407, NW10019, NW57115)
                                             Intertek Report of Analysis – NatureWise UltraPure GCA Green Coffee Bean Extract
 232
                                             (NW03845)
                                             Intertek Report of Anlayis - NatureWise UltraPure GCA Green Coffee Bean Extract
 233
                                             (NW22563)
 234                                         E-mail String Between D. Doyle and Gloria (NW56461)
 235           7/20/20     X        YES      E-mail Gloria to D. Doyle re Review (NW56461)


                                                                                        Page      9      of    25    Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30373 Page 10 of 27

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                           CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                          2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                      DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 236           7/22/20     X        YES      E-mail D. Doyle to A. Furlan re “How to Reply to Svetol Questions” (NW72820)
                                             E-mail D. Doyle to C. Rees re Calcium and Potassium in Garcinia Cambogia (NW75706-
 237           7/22/20     X        YES
                                             75707)
237A           7/22/20     X        YES      Annotated Version of Exhibit 237
                                             E-mail D. Doyle to A. Nayerhabibi re Eliminating the excipient Maltodextrin (NW62648-
 238
                                             62652)
 239                                         E-mail Dawn to D. Doyle re Big Day (NW82383-82384)

 240           7/22/20     X        YES      E-mail D. Doyle to P. Palmer re NatureWise Copy Review (NW72595-72596)

 241           7/21/20     X        YES      E-mail D. Doyle to D. Duran re Expensive Way to Get Reviews (NW66956)

 242           7/21/20     X        YES      E-mail M. McCauley re Removed Reviews (NW48972)

 243                                         Email D. Doyle to S. Zeldes (NW70764-70766)

 244           7/23/20     X        YES      E-mail D. Doyle to A. Nayerhabibi re Step on the Gas (NW070268)
                                             E-mail P. Palmer to D. Doyle re NatureWise Garcinia Cambogia Copy Review (NW46373-
 245           7/30/20     X        YES
                                             46380)
 246           7/21/20     X        YES      E-mail Gloria to D. Doyle re Nickname (NW56482-56483)

 247                                         E-mail D. Doyle to G. Herrera re Nickname (NW57589-57590)

 248           7/21/20     X        YES      E-mail Gloria to D. Doyle re Final Attempt (NW56473-56474)

 249                                         Video User Profiles (28416_NATIVE.mpg)

 250                                         Video User Profiles (28416_NATIVE.mpg) Screenshots

 251                                         E-mail W. Bright to D. Doyle re Samples of Product (NW43972-43979)

 252                                         NatureWise Email Exchanges with Potential Customers (NW61388-61389)

 253                                         NatureWise email Exchanges with Potential Customers (NW61674)

 254           7/20/20     X        YES      E-mail D. Doyle to A. Furlan re Vote Down (NW67015)

 255                                         E-mail D. Doyle to A. Furlan re Read First (NW67063)

 256                                         E-mail D. Doyle to A. Furlan re Vote Up (NW72205)

 257                                         NatureWise Email Exchanges with Potential Customers (NW70390-91)

 258           7/20/20     X        YES      E-mail M. McCauley to D. Doyle re Correction (NW49016-49017)

 259                                         E-mail D. Doyle to M. Nash re Follow-Up (NW71430-71431)

 260           7/20/20     X        YES      E-mail Nina to D. Doyle re Urgent Vote Down (NW47800)

 261                                         E-mail J. Carlino to D. Doyle re Lack of Potassium (NW50498-50499)

 262           7/23/20     X        YES      E-mail D. Doyle to D. Rees re Vote Down (NW60352)
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30374 Page 11 of 27
                                                                                        Page     10      of      25   Pages
AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                         CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                        2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                    DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 263                                         E-mail D. Doyle to A. Furlan re Vote Down (NW62249)

 264                                         E-mail D. Doyle to A. Furlan re Vote Down (NW66322)

 265           7/22/20     X        YES      NatureWise Internal Email (NW73554)

 266                                         E-mail D. Doyle to B. Krause (NW64189-64190)

 267                                         E-mail D. Doyle to N. Johnson re Vote Down (NW74024-74025)

 268           7/20/20     X        YES      E-mail String D. Doyle and B. Krause re Need your input ASAP (NW64189-64190)

 269           7/20/20     X        YES      E-mail Nina to D. Doyle re Please Go Down (NW47818)

 270           7/21/20     X        YES      E-mail D. Doyle to Z. Wilcox re Inquiry (NW63493)

 271                                         E-mail D. Doyle to A. Furlan re Go Down (NW67017)

 272                                         Email with customer touting NatureWise’s “Awesome All Natural products!” (NW56778)

 273           7/23/20     X        YES      Amazon Product Review and Comment (VO0024739- VO0024740)

 274                                         NatureWise Product Listings - Green Coffee and Garcinia (NW09699-9702) (Estimated Date)

 275                                         E-mail P. Dijkstra to D. Doyle re Next Meeting (NW47125-47127)

 276                                         E-mail D. Doyle to A. Holowko re “Test Results were a Touch Bit Low” (NW62600-62601)

 277                                         E-mail D. Doyle to A. Holowko re Test Results Low for 800mg Fill Rate (NW62600-62601)

 278                                         E-mail S. Jordan to A. Holowko re Need Certificate of Analysis (NW45522-45523)

 279           7/20/20     X        YES      E-mail String Between D. Doyle and NatureWise Employees (NW65932)

 280           7/21/20     X        YES      Amazon Product Review and Comment (VO0024689)

 281                                         E-mail D. Doyle to A. Furlan re Vote Down (NW65923)

 282                                         E-mail D. Doyle to A. Holowko re FYI (NW71031)

 283           7/20/20     X        YES      E-mail D. Doyle to A. Furlan re Vote Down (NW74952)

 284                                         E-mail M. Andoy to D. Doyle re Product Reviews (NW48608)

 285           8/5/20      X        YES      E-mail D. Duran to D. Doyle re Garcinia Lot Information (NW57240)

 286           8/5/20      X        YES      E-mail D. Doyle to D. Duran re Third Party Test Results for Lot Number 4082 (NW71317)

 287           7/21/20     X        YES      E-mail C. Stancu to D. Doyle re Next NatureWise (NW46802-46804)

 288           7/20/20     X        YES      E-mail Alex to D. Doyle re Vote Down (NW81623-81624)
 289           7/30/20     X        YES      E-mail Duran to D. Doyle (NW57248)

                                                                                        Page     11      of      25   Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30375 Page 12 of 27

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                           CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                          2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                     DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 290                                         E-mail D. Doyle to C. Hutchins re Nice Meeting You (NW75180-75182)

 291                                         E-mail Nina to D. Doyle re Customer Question (NW47805-47806)

 292                                         E-mail A. Furlan to D. Doyle re Change Labels (NW80721-80722)

 293                                         E-mail String Between S. Timpanaro and C. Rivard (NW57592-57594)

 294           7/21/20     X        YES      E-mail D. Doyle to Amazon (NW66579-66586)

 295           7/21/20     X        YES      E-mail B. Krause to D. Doyle re How is Your Garcinia Cambogia Doing? (NW45768-45775)

 296                                         E-mail I. Schwartzman to D. Doyle re Bad News (NW50600-50601)

 297                                         E-mail Chris to D. Doyle re Incentivize Advocates (NW78451-78454)

 298           7/22/20     X        YES      E-mail S. Zeldes to D. Doyle re DNE Missing Deadlines (NW45586-45588)

 299           7/22/20     X        YES      NatureWise Email Exchanges with Potential Customers (NW64337)

 300                                         E-mail L. Lusetti to B. Krause re Fulfill PO (NW49099)

 301                                         E-mail T. Vissers to D. Doyle re PO 1048 (NW44700-44703)

 302           7/22/20     X        YES      NatureWise Internal Email (NW71270-71274)

 303           7/22/20     X        YES      E-mail I. Schwartzman to D. Doyle re Please Vote Down (NW53658-53659)

 304           7/20/20     X        YES      E-mail D. Doyle to A. Furlan re Vote Down (NW62167)

304A           7/21/20     X        YES      Annotated version of Exhibit 304 with two reviews attached

304B           7/23/20     X        YES      NatureWise comment re E-mail D. Doyle to A. Furlan re Vote Down (NW62167)

 305           7/23/20     X        YES      E-mail M. McCauley to D. Doyle re Vote Down (NW48949)

 306                                         Email Clarke to Doyle re Agenda (NW78955-78956)

 307           8/5/20      X        YES      E-mail D. Doyle to D. Duran re Follow Up to Concierge Scope Call (NW58126-58143)

 308           7/21/20     X        YES      E-mail M. McCauley to D. Doyle re Initial E-mail (NW48898-48900)

 309           7/22/20     X        YES      NatureWise email exchanges with potential customers (NW63182-63183)

 310                                         E-mail D. Doyle to S. Zeldes re Positive Magnesium Sterate Results (NW7592-75928)

 311           7/22/20     X        YES      NatureWise internal email (NW64108-64110)

 312                                         E-mail B. Krause to D. Nickelson re Fill Weight (NW80166-80167)

 313                                         E-mail D. Doyle to B. Krause re Reminder to Buy NutriGold Stuff and Get Tested (NW64068)

 314           7/17/20     X        YES      Video - Dr. Oz goes after TARR Inc live on camera
 315           7/17/20     X        YES      Screenshots - Video - Dr. Oz - TARR
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30376 Page 13 of 27

 316                                         Email string D Shakina and Doyle re Doctor Formulated (NW45484)


                                                                                         Page     12      of    25     Pages


AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                           CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                         2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                     DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 317                                         E-mail M. Gottschalk to A. Furlan re Free Bottle (NW48649-48650)

 318                                         Internal NatureWise email (NW60494)
                                             NatureWise email exchanges with potential customers questioning contents of “vegetarian”
 319           7/22/20     X        YES
                                             capsule (NW67060-67062)
 320                                         E-mail B. Krause to D. Doyle (NW45712-45713)

 321           7/23/20     X        YES      Video (8417_NATIVE.mov)

 322           7/17/20     X        YES      Video (8417_NATIVE.mov) Screenshots

 323           7/21/20     X        YES      E-mail D. Doyle to D. Duran re Free Trial Update (NW62045-62046)

 324           8/5/20      X        YES      E-mail D. Doyle to D. Duran re Vitamin D/Krill Gift Cards (NW61143)

 325           8/4/20      X        YES      Minutes – NatureWise (NW09772-9776)

 326           7/21/20     X        YES      E-mail D. Doyle to Wayne re Refund (NW70595-70596)

 327           7/20/20     X        YES      E-mail D. Doyle to A. Furlan re Please Vote (NW72363)

 328                                         E-mail D. Doyle to B. Krause re Questions about UltraPure GCA Test Results (NW62416)

 329                                         E-mail N. Gordon to D. Doyle re Mommy Blogger (NW47446-47450)
                                             E-mail N. Roberts to L. Archibald re Third Party Tested, Each and Every Time (NW48384-
 330
                                             48386)
 331           7/21/20     X        YES      E-mail N. Renee to D. Doyle re First Review (NW47948-47952)
                                             E-mail B. Krause to A. Holowko re “Definite Answer on What we are and are Not Testing”
 332
                                             (NW45778)
 333           7/20/20     X        YES      E-mail N. Renee to A. Furlan re Kudos to Amy (NW47956-47957)

 334           7/20/20     X        YES      E-mail N. Renee to A. Furlan re 5 Star Reviews (NW48010-48011)

 335                                         Email Krause Re; 14-15 Heartwise, Inc. ... Insurance Renewal (NW45878 and printouts)

 336                                         Insurance Renewal Spreadsheet demonstrative (from NW45878 and printouts)

 337           7/21/20     X        YES      E-mail J. Carlino to D. Doyle re Negative Reviews (NW50549)

 338           7/21/20     X        YES      Amazon Product Review and Comment (VO0022672-22673)

 339                                         Test Results (F0000158)

 340                                         E-mail J. Mai to W. Crozier re UltraPure GCA (CDX0000002-3)
 341           7/22/20     X        YES      Email Doyle and Deming re Applied Food Sciences (PNUT004780-4785)
 342                                         E-mail D. Doyle to A. Andrews re Name Provided to the FTC (NW82470)
      Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30377 Page 14 of 27

343                             E-mail R. Meirowitz to D. Doyle re Reconsidering Review


                                                                           Page    13     of   25   Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30378 Page 15 of 27

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                            CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                         2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                     DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 344                                         Email to a customer (NW56530-56534)

 345                                         E-mail L. Leos to R. Deming re New Customer Service Representative (PNUT002404-2407)

 346           8/5/20      X        YES      E-mail R. Deming to D. Doyle re Green Coffee Extract (PNUT001486-1488)

 347           8/5/20      X        YES      Transcript of Voicemail Message B. Johnson to R. Meirowitz

 348           8/5/20      X        YES      E-mail R. Meirowitz to B. Johnson re Appalled at Voice Message from B. Johnson

 349           7/17/20     X        YES      Video - Dr. Oz goes after PLN

 350           7/17/20     X        YES      Screenshots - Video - Dr. Oz goes after PLN

 351                                         Letter B. Johnson to C. Nydegger re Vitamin Online’s Request to Produce Samples

 352           8/5/20      X        YES      E-mail R. Meirowitz to B. Ingram re Meriowitz Deposition

 353                                         Photo of NW Garcinia Bottle (VOL0014141-14143)

 356           7/22/20     X        YES      Email P Palmer and Doyle re NatureWise Garcinia Cambogia (NW46373-46380)

 357           7/21/20     X        YES      Amazon Product Review and Comment (VO0019139)

 358                                         FTC Presentation Slides (VO0015080-15082)

 359                                         NatureWise Website Screen Capture (VO0015056)

 360                                         Garcinia Product Listing Review Pages (VO0015014-15033), Printed December 31, 2018

 361                                         Green Coffee Listing, printed December 31, 2018 (VO0015034-150453)

 362                                         FTC Press Release (VO0025743-25747)

 363                                         FTC Complaint (VO0025748-25759)

                                             Invoices (NW43876-78, NW45314-15, NW45323-24, NW45336-38, NW45341-42, NW45343-
 369
                                             44, NW45345-46, NW45347-48, NW45350-52, NW45353-55)

                                             ABC Testing, Eurofins, Advanced Labs testing (Ex. 1 to MSJ re Counterclaims Repy)
 370                                         (NW22346, NW22345, NW46870, NW22375, NW79399, NW22372, NW22358, NW22366,
                                             NW22354, NW40963, VO0014850, VO0014584 )

                                             Compilation of Clinical Studies (NW25708-09, NW78328-48, NW78349-60, NW78361-74,
 371           7/23/20     X        YES
                                             NW78375-77, NW78378-80, NW09928- 35, NW25555-62; VO0009895-98, VO0001992-93)


 372           7/30/20     X        YES      Compilation of Failed Testing of NatureWise Products (Control Nos. too numerous to list)


                                             Complaint (complete copy)
 373


                                                                                           Page    14     of     25     Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30379 Page 16 of 27

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                            CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                       2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                      DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 374           7/16/20     X        YES      Complaint - Ex. A - Amazon.com Posting for Nutrigold Garcinia

 375           7/22/20     X        YES      Complaint - Ex. B - Amazon.com and NatureWise Posting for NW Garcinia

 376           7/22/20     X        YES      Complaint - Ex. C - Label for NW Garcinia (Estimated Date)

 377           8/4/20      X        YES      Complaint - Ex. D - Lab Report from Covance

 378           8/4/20      X        YES      Complaint - Ex. E - Lab Report from Genista Biosciences

 379           8/4/20      X        YES      Complaint - Ex. F - Lab Report from Alkemists Laboratories

 380           7/16/20     X        YES      Complaint - Ex. G - Amazon.com Posting for Nutrigold Svetol Green Coffee

 381           7/16/20     X        YES      Complaint - Ex. H - Amazon.com and NatureWise Posting for NW Green Coffee 800

 382                                         Complaint - Ex. I - Label for NW Green Coffee 800

 383           8/4/20      X        YES      Complaint - Ex. J - Lab Report from Covance

 384           8/4/20      X        YES      Complaint - Ex. K - Lab Report from Alkemists Laboratories

 385           7/31/20     X        YES      Complaint - Ex. L - Lab Report from Genysis Nutrional Labs

 386           7/23/20     X        YES      Complaint - Ex. M - Amazon.com and NatureWise Posting for NW UltraPure Green Coffee

 387                                         Complaint - Ex. N - Label for NW UltraPure Green Coffee


 388           8/4/20      X        YES      Complaint - Ex. O - Lab Report from Alkemists Laboratories


 389                                         Complaint - Ex. P - NatureWise's Webpage Certified Third-Party Test Results


 390                                         Complaint - Ex. Q - NatureWise Third-Parties Test Results

 391                                         Answer, Counterclaim, and Third-Party Complaint of NatureWise

                                             NatureWise’s Renewed Motion for Partial Summary Judgment (“3rd NW Review Claims SJ”)
 392
                                             Dkt. No. 274 (w/out exhibits)

                                             NatureWise's Combined Reply Appendix of Exhibits, Exhibit 1 - Objection and Response Dkt.
 393
                                             No. 355

 394                                         Defendant/Counterclaim Plaintiff’s Rule 26 Initial Disclosures

 395                                         NatureWise’s Answers to First Set of Interrogatories


 396           7/23/20     X        YES      NatureWise’s Responses to Vitamins Online’s First Set of Requests for Admission


                                                                                           Page     15        of   25   Pages

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
       Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30380 Page 17 of 27
                                                                                           CASE NO.
       VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                     2:13-cv-00982-DAK
PLF.   DEF.    DATE
                        MARKED   ADMITTED                                      DESCRIPTION OF EXHIBITS
NO.    NO.    OFFERED

397           8/5/20      X        YES      Subpoena to Testify at a Deposition – Private Label Nutraceuticals

398                                         HeartWise’s Answers to Vitamin Online’s Second Set of Interrogatories

399                                         Amended Notice of Deposition of Defendant HeartWise

400           7/23/20     X        YES      HeartWise’s Responses to Vitamin Online’s Second Set of Requests for Admission
                                            Defendant HeartWise, Inc., dba NatureWise’s Answers to Vitamins Online, Inc.’s Second Set
401
                                            of Interrogatories
402                                         NatureWise 30(b)(6) Deposition Excerpts (45 pages)

403                                         NatureWise 30(b)(6) Deposition Excerpts (25 pages)

404                                         Affidavit of David Paul Doyle in Supt of Motion to Dismss

405                                         Declaration of DavidPaul Doyle

406                                         Declaration of DavidPaul Doyle, Dkt. 160

407                                         Declaration of DavidPaul Doyle, Dkt. 197

408                                         Declaration of D. Doyle in Supt of D's Opp to Motion for Sanctions

409           8/5/20      X        YES      Notice of Deposition - Amazon
                                            E-mail Seller Performance Team to HeartWise re Violation of Policies – Redirecting Amazon
410
                                            Buyers to Another Web Site (AMZ0001)
411           8/5/20      X        YES      Amazon – Prohibited Seller Activities and Actions (AMZ0002-5)

412           8/5/20      X        YES      Amazon – General Review Creation Guidelines (AMZ0006-7)

413           8/5/20      X        YES      Amazon – Customer Review Creation Guidelines (AMZ0008-9)

414           8/5/20      X        YES      Amazon – About Customer Reviews (AMZ0010-11)
                                            Amazon – Customer Reviews Guidelines Frequently Asked Questions from Authors
415
                                            (AMZ0012-13)
416           7/21/20     X        YES      Amazon – Anti-Manipulation Policy for Customer Reviews (AMZ0014-15)

417           8/5/20      X        YES      Amazon – General Review Creation Guidelines (AMZ00016-17)

418           8/5/20      X        YES      Amazon – Customer Review Creation Guidelines (AMZ00018-19)

419           8/5/20      X        YES      Amazon Produced Spreadsheet – Customer Reviews

420           8/5/20      X        YES      E-mail Amazon to NatureWise re Your Amazon.com Communities Inquiry

421           8/5/20      X        YES      E-mail from Amazon re Customer Image (Malley-Naslund Ex. 13)

422           8/5/20      X        YES      E-mail Amazon to NutriGold re Amazon.com Inquiry (VO010980-10981)
423           8/5/20      X        YES      Amazon – Prohibited Seller Activities and Actions (Malley-Naslund Ex. 15)


                                                                                         Page     16      of     25     Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30381 Page 18 of 27

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                            CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                     2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                     DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 424           8/5/20      X        YES      Amazon – Community Guidelines (Malley-Naslund Ex. 16)

 425                                         Amazon Prohibited Seller Activities and Actions (AMZ0002-4)
                                             Amazon Annual Report, https://ir.aboutamazon.com/static- files/917130c5-e6bf-4790-a7bc-
 426
                                             cc43ac7fb30a, last visited January 1, 2019
                                             https://www.amazon.com/gp/help/customer/display.html ?nodeId=201967050 (“Amazon
 427
                                             Policies”), last visited January 1, 2019 (VO0015054-VO00150551)
                                             Testing Results and Review of Expert Testimony by Mollie Kober ("Kober Report") including
 428
                                             reviewed test results cited therein
 429                                         Kober Report: Table 1

 430                                         Kober Report: Table 2

 431                                         Product Label – NatureWise Garcinia Cambogia (Estimated Date)

 432                                         Amazon Listing – NutriGold Pure Green Coffee Bean

 433                                         Product Label – NatureWise UltraPure CGA

 434                                         Product Label – NatureWise Green Coffee Bean Extract

 435                                         Table 5 – Consequences of Not Meeting an Established Specification
                                             GMPWDA – GMP Registration Warehouse/Distribution Annual Audit Corrective Action
 436
                                             Report (NW56797-56801)
 437           8/3/20      X        YES      GMP Registration Warehouse/Distribution Annual Audit (NW56889-56902)

 438                                         Warning Letter – FDA to DNE Nutraceuticals

 439                                         Warning Letter – FDA to Pacific Nutritional

 440                                         Pacific Nutritional Audit – NatureWise Supplier (NW82539-82540)

 441                                         Health Wright Audit – NatureWise Supplier (NW82535-82538)

 442           7/23/20     X        YES      Robison Pharman – Supplier Audit April 22, 2014 for NatureWise (NW82541-82543)

 443                                         Warning Letter – FDA to Nature’s Vision

 444                                         Letter MKI Consulting/Mollie Kober re 3rdParty Audits

 445           8/3/20      X        YES      E-mail D. Doyle to S. Zeldes re FDA and Variation Percentages (NW64573-64575)

 446                                         E-mail B. Krause to D. Doyle re Testing Variation on Garcinia Cambogia (NW79671-79672)
                                             Eurofins Certificate of Analysis – Ultrapure Garcinia Cambogia (E0000010, E0000049,
 447
                                             E0000034)
 448                                         Eurofins Certificate of Analysis (E0000789)

 449                                         Eurofins Certificate of Analysis (E0000791)
 450                                         Eurofins Certificate of Analysis – NatureWise Green Coffee Bean Extract (NW10014)

                                                                                           Page   17     of       25   Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30382 Page 19 of 27

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                               CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                      2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                      DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 451                                         Eurofins Certificate of Analysis – NatureWise Green Coffee Bean Extract (NW22434)
                                             Chemical Analysis Report – NatureWise Garcinia Cambogia (NW22345, NW22353-22354,
 452                                         NW22352, NW22346, NW22358, NW22366, NW22372, NW22365, NW46827, NW46882,
                                             Hong You Expert Report – A Critical Review to Evaluate the Reliability of Advanced
 453                                         Laboratories’ Testing Results and Methodologies on NatureWise Supplement Products ("You

 454                                         You Report: Exhibit 1 - CV of Dr. Hong You - Expert Witness

 455                                         You Report: Exhibit 2 - 60738 Advanced Tests (VO014763-14769)

 456                                         You Report: Exhibit 3 - 3844 Advanced Tests (VO0014658-14665)

 457                                         You Report: Exhibit 4 - NG5499 Sample A Advanced Tests (VO0014838-14858)

 458                                         You Report: Exhibit 5 - Howe Report Final

 459                                         You Report: Exhibit 6 - Depo of Norman Howe (Mini)

 460                                         You Report: Exhibit 7 - Declaration of Norman Howe with Exhibits [Docket #173]

 461                                         You Report: Exhibit 8 - Atlas Lab Certification

 462                                         You Report: Exhibit 9 - FDA Warning Letter CMS #524473

 463                                         You Report: Exhibit 10 - Eurofins Supplement Analysis Center ISO 17025 Accreditation

 464                                         You Report: Exhibit 11 - Cholorgenic Acid Paper 1

 465           7/23/20     X        YES      You Report: Exhibit 12 - Cholorgenic Acid Paper 2

 466                                         You Report: Exhibit 13 - Helath Canada Mono Green Coffee Bean Extract

 467                                         You Report: Exhibit 14 - ChromaDex COA Cholorgenic Acid

 468                                         You Report: Exhibit 15 - Silicon Dioxide USP

 469                                         You Report: Exhibit 16 - Gelatin Shell USP

 470                                         You Report: Exhibit 17 - AOAC 982.30

 471                                         You Report: Exhibit 18 - Chinese Milk Scandal

 472                                         You Report: Exhibit 19 - USP HCA Mongraph Method

 473                                         You Report: Exhibit 20 - USP General Notice 5

 474                                         You Report: Exhibit 21 - USP Calcium HCA COA

 475                                         You Report: Exhibit 22 - Sigma HCA Product
 476                                         You Report: Exhibit 23 - USP Magneisum Stearate
 477                                         Scope of Accreditation – Eurofins Scientific

                                                                                            Page    18    of    25   Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30383 Page 20 of 27

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                            CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                           2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                       DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

                                             ABC Testing Analysis (E0000086, NW03884, E0000607, NW03869, E0000609, NW03862,
 478
                                             E0000910-911, E0000949, NW03843, NW03865, NW03874, NW22295, NW22337, E0000938
 479                                         Advanced Laboratories Test Certificate – Garcinia Cambogia Extract (VO0014851)
                                             Eurofins Report of Analysis – NatureWise Vit D3 Softgels (E0000909, E0000937, E0000343,
 480                                         NW46906-46907, NW46142, NW26583, NW26586-26587, NW26559-26560, NW57037,

 481                                         Briefing – In-Process Revision: Hard Gelatin Capsule Shell

 482                                         Stage 6 Harmonization – Gelatin
                                             Publication - Journal of International Medical Research – The Effect of Chlorogenic Acid
 483
                                             Enriched Coffee on Glucose Absorption…
                                             Publication - Journal of Agricultural and Food Chemistry – Degradation of Kinetics of
 484
                                             Chlorogenic Acid…
                                             Letter B. Draper to NutriGold re Reporting of Chlorogenic Acid Content in NatureWise Green
 485           8/4/20      X        YES
                                             Coffee Products (VO0014891)
 486                                         Eurofins Certificate of Analysis – NatureWise Green Coffee Bean Extract (NW03781)
                                             Eurofins Certificate of Analysis – Green Coffee Extract Ultrapure GCA (NW46855, NW10014,
 487
                                             NW46928, NW22434, NW03857, NW46857)
 488                                         Intertek Report of Analysis – NatureWise Green Coffee Bean Extract (NW03774)
                                             Intertek Report of Analysis – NatureWise UltraPure GCA Green Coffee Extract (NW46159-
 489
                                             46160)
 490                                         Eurofins Out of Specification Investigation Report – Green Coffee (E0000099)

 491                                         Intertek Report of Analysis – NatureWise Green Coffee Bean Extract (NW43880-43881)

 492                                         Eurofins Certificate of Analysis – NatureWise Garcinia Cambogia (NW46890)

 493                                         Advanced Laboratories Test Certificate – Garcinia Cambogia Extract (VO0014850)

 494                                         Advanced Laboratories Test Certificate – Green Coffee Bean Extract

 495                                         Eurofins Certificate of Analysis – NatureWise Garcinia Cambogia (NW46828)
                                             Review of Expert Testimony for Vitamins Online Complaint against NatureWise Report by
 496
                                             Thomas Barman
 497                                         Webcapture – International Asset Transactions (IAT)

 498                                         Thomas Barman LinkedIn Profile

 499                                         Letter to Amazon Review Team re New Company Named HeartWise (NW00280)
                                             Rebuttal Expert Witness Report by Richard S. Hoffman (with exhibits, provided in electronic
 500
                                             format only) ("Hoffman Report")
 501                                         Hoffman Report (without exhibits)
 502                                         Hoffman Report: Appendix A

 503                                         Hoffman Report: Schedules 1-5, 10-16

 504           7/17/20     X        YES      Web Capture from Amazon re NatureWise Green Coffee Bean Extract with Reviews


                                                                                          Page     19       of    25    Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30384 Page 21 of 27


AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                               CASE NO.
        VITAMINS ONLINE, INC.            vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                           2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                       DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 505           7/17/20     X        YES        Web Capture from Amazon re Garcina Cambogia With Reviews

 506                                           Table of “Missing ASIN’s”

 507                                           Excel Spreadsheet – Exposure Workbook (NW45878)

 508                                           NatureWise – Breakdown of Sales by Product

 509                                           Rule 26 Report by Norman Howe, Ph.D. ("Howe Report")

 510           7/29/20     X        YES        Howe Report: Exhibit A - FDA Warning to Extra Life

 511           7/29/20     X        YES        Howe Report: Exhibit B - Warning to Metaugus

 512           7/29/20     X        YES        Howe Report: Exhibit C - FDA Warning to DNE Nutraceuticals

 513                                           Howe Report: Exhibit D - Examples of NatureWise 21 CFR Part 111 Violations Part 1

 514                                           Howe Report: Exhibit E - Examples of NatureWise 21 CFR Part 111 Violations Part 2

 515                                           Howe Report: Exhibit F - Examples of NatureWise 21 CFR Part 111 - Violations Part 3

 516                                           Howe Report: Exhibit G - Svetol Green Coffe Label Violations (NW40839)

 517                                           Howe Report: Exhibit H - Records Required Subparts B to G

 518                                           Howe Report: Exhibit I - Records Required Subparts H to O

 519                                           Howe Report: Exhibit J - Capsule Appearance Inconsistency

 520           7/30/20     X        YES        Howe Report: Exhibit K - FDA Warning to Pacific Nutritionals

 521           7/30/20     X        YES        Howe Report: Exhibit L - Failed Test Results

 522           7/30/20     X        YES        Dr. Norman Howe Supplement to Rule 26 Report ("Howe Supplement")

 523                                           Norman Howe Curriculum Vitae (Resume)

 524                                           Materials Considered (from Dr. Howe Expert Report)

 525                                           Web Capture – Validation & Compliance Institute LLC
 526                                           Validation & Compliance Institute – Audit Briefing
 527                                           Web Capture – Validation & Compliance – VCI’s System

 528           7/23/20     X        NO         Warning Letter – Dept of Health & Human Services to Metaugus

 529           7/23/20     X        NO         Warning Letter – Dept of Health & Human Services to DNE Nutraceuticals

 530                                           Pictures of Green Coffee Bean (Lot #10129) (VO014234-014237)

 531                                           Pictures of Green Coffee Bean (Lot #10657)


                                                                                              Page   20     of    25    Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30385 Page 22 of 27

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                               CASE NO.
        VITAMINS ONLINE, INC.            vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                      2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                       DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 532                                           Pictures of Garcinia Cambogia (Lot #3657)
                                               Declaration of Dr. Norman E. Howe in Support of Vitamins Online, Inc.’s Proposed Test
 533
                                               Facility and Test Methodologies
 534                                           Spreadsheet – Ingredient Test Results

 535                                           Test Certificate – Svetol Green Coffee Bean Extract

 536                                           Test Certificate – Garcinia Cambogia Extract

 537                                           Test Certificate – Garcinia Cambogia

 538                                           Photos of Green Coffee Bean – GCB4676

 539                                           Test Certificate – Green Coffee Bean – GCA800-60

 540                                           Report of Analysis – Garcinia Cambogia – Lot 4616

 541           8/4/20      X        YES        Test Certificate – Garcinia Cambogia

 542                                           Test Certificate – Green Coffee Bean

 543                                           Test Certificate – Green Coffee Bean
                                               Report on Research to Examine Consumers’ Use and Evaluation of Online Reviews of Weight
 544           7/27/20     X        NO
                                               Loss Supplements on Amazon by Michael A. Belch, Ph.D (“Belch Report”)
 545                                           Belch Report: Appendix I

 546                                           Belch Report: Appendix II

 547                                           Belch Report: Appendix III

 548                                           Belch Report: Appendix IV

 549                                           Belch Report: Appendix V

 550                                           Belch Report: Appendix VI

 551                                           Summary of Results - Belch Survey
                                               A Statistical Analysis to Evaluate the Truthfulness of NatureWise Products’ Reviews on
 552
                                               Amazon.com by Julian McAuley, Ph.D and Tommy Noonan ("McAuley/Noonan Report")
 553                                           McAuley/Noonan Report: Exhibit A - Julian CV

 554                                           McAuley/Noonan Report: Exhibit B - Python-Analysis

 555                                           McAuley/Noonan Report: Exhibit C - Thomas CV
 556                                           McAuley/Noonan Report: Exhibit D
                                               McAuley/Noonan Report: Exhibit E-1 B00B5H5BHA-NW-Garcinia (provided in electronic
 557           7/28/20     X        YES
                                               format only)
                                               McAuley/Noonan Report: Exhibit E-2 B009VUZJTM-NW-GC800 (provided in electronic
 558           7/28/20     X        YES
                                               format only)

                                                                                              Page   21    of     25    Pages
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30386 Page 23 of 27

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                              CASE NO.
        VITAMINS ONLINE, INC.            vs.    HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                            2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                        DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

                                               McAuley/Noonan Report: Exhibit E-3 B009AH4OR-4-NW-Ultrapure-GCA (provided in
 559           7/28/20     X        YES
                                               electronic format only)
                                               McAuley/Noonan Report: Exhibit E-4 B01HRHBNJK-NW-Supercitrimax-Garcinia (provided
 560           7/28/20     X        YES
                                               in electronic format only)
 561           7/28/20     X        NO         McAuley/Noonan Report: Exhibit F1 TN-B00B5H5BGA

 562                                           McAuley/Noonan Report: Exhibit F2 TN-B009VUZJTM

 563                                           McAuley/Noonan Report: Exhibit F3 TN-B009AH4Or4

 564                                           McAuley/Noonan Report: Exhibit F4 TN-B01HRHBNJK

 565                                           McAuley/Noonan Report: Exhibit G1 RM-B00B5H5BGA

 566                                           McAuley/Noonan Report: Exhibit G2 RM-B00VUJZJTM

 567                                           McAuley/Noonan Report: Exhibit G3 RM-B009AH4OR4

 568                                           McAuley/Noonan Report: Exhibit G4 RM-B01HRHBJNK

 569                                           McAuley/Noonan Report: Exhibit H (NW00280) NautureWise Maritz Mayer Same Product

 570                                           Summary of Results - McAuley/Noonan Report

 571           8/3/20      X        YES        Amazon Reviews (AMZ0000) (provided in electronic format only)

571D                                           Amazon Reviews - Excerpts

 572           7/22/20     X        YES        Amazon Reviews (VO0015083 -VO25741) (provided in electronic format only)

572A           7/22/20     X        YES        Excerpts of Exhibit 572 - Amazon Reviews (VO0015083 -VO25741)

 573                                           Expert Report of Stan V. Smith, Ph.D ("Smith Report")

 574                                           Smith Report: Appendix A

 575                                           Smith Report: Appendix B

 576                                           Smith Report: Vitamins Online.rpt.pdf

 577                                           Smith - Chart

 578           7/30/20     X        YES        Smith - Table 1: Garcinia Sales History by Units Sold

 579           7/30/20     X        YES        Smith - Table 2: Green Coffee Extract Sales History by Units Sold

 580                                           Summary of sales - Quarter to Monthly

 581                                           Review Counts - Amazon

 585           7/17/20     X        YES        Patent Number 7927636

 586           7/17/20     X        YES        Patent Number 7943186
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30387 Page 24 of 27

 587           7/17/20     X        YES      Patent Number 9358264

 588           7/30/20     X        YES      1st Amazon Sales spreadsheet (2015)

 589           7/30/20     X        YES      2nd Amazon Sales spreadsheet (2017)

 592                                         Summary of Amazon Produced Spreadsheets


                                                                                         Page   22        of   25    Pages



AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                          CASE NO.
        VITAMINS ONLINE, INC.          vs.    HEARTWISE, INC. D/B/A NATUREWISE

 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                    DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 593                                         Svetol Study 1 (NW09928-9935)

 594                                         Svetol Study 2 (NW25555-25562)

 595           7/16/20     X        YES      GCA Study (V0001942-1948)

 596           7/23/20     X        YES      Naturewise Tax Returns (NW72640-72672)

 597                                         Letter D. Doyle to Seller Peformance re Full Compliance (NW00288-289)

 599                                         E-mail Amazon to HeartWise re Selling Activities in Compliance (NW80961-80964)

 600                                         NW Svetol Green Coffee launch (NW18392)

 601                                         Email K. Yassine to D. Doyle (NW49412-13)

 602                                         HeartWise Balance Sheet (NW49287-49288)

 603                                         Email D. Doyle to PLN (PLN-SUBPOENA 000639-641)

 604                                         Email Doyle to Jackson (PLN-SUBPOENA 001176)

 605                                         Email O. Khan to J. Martin (V0010820-22)

 606           7/22/20     X        YES      E-mail D. Doyle to J. Lorenzoni re Bottles Sold (NW66337-66339)

 607           7/17/20     X        YES      InterHealth agreement with Vitamins Online (V0009580-82)

 608                                         Apercu Garcinia Lean testing (V0002067)

 609                                         Dynamic Garcinia testing (V0002069)

 610                                         E-mail D. Doyle to J. Connaughton re C of A's (NW73586-73587)

 611           7/16/20     X        YES      Google adwords (V0002002) (undated)

 612                                         E-mail P. Slater to D. Doyle Please Refund (NW22249-22251)

 613                                         Agreement Between PLN and D. Doyle re Refund (NW47077-47078)

 614                                         Email O. Khan to Naturex employees (V0010019)

 615                                         Email O. Khan to A. Guidi (V0010530-33)
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30388 Page 25 of 27

 616                                         E-mail D. Doyle to R. Wisnosky re Reviews (NW71142-71144)

 617                                         NatureWise webpage promotion (V0002118) (estimated date)

 618                                         NatureWise webpage promotion (V0002131) (estimated date)

 619                                         Email D. Doyle to A. Nayerhabibi (NW67203)


                                                                                         Page     23      of   25   Pages

AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                           CASE NO.
        VITAMINS ONLINE, INC.          vs.   HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                    2:13-cv-00982-DAK
 PLF.   DEF.    DATE
                         MARKED   ADMITTED                                      DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED

 620                                         Email D. Doyle to S. Zeldes (NW70243)

 621                                         E-mail Nina to D. Doyle (NW47822-47824)

 622                                         ConsumerLab review of NutriGold Garcinia (V0010166-68)

 623                                         Email Doyle to Gordon (NW61733-34)

 624                                         Email N. Renee to D. Doyle (NW47947)

 625                                         Email from Pacnut (PNUT004780-85)

 626                                         Email R. Meirowitz to O. Khan (V0013727)

 627           7/16/20     X        YES      NutriGold comparative ad (V0010537) (undated)

 628                                         Letter D. Doyle to J. Lorenzoni re Bottles Sold (NW03820-3822)

 629                                         NatureWise E-mail Language re Free Bottle (NW10365)
                                             Spreadseet - GT Law HCA Master Summary - Failed Result Modified to Pass Results
 630
                                             (NW14239)
 631           7/20/20     X        NO       Amazing Profit Monthly (NW24387-NW24514)
                                             Receive a Free Bottle Compilation (NW14013, NW09837, NW18391, NW24035, NW13682,
 632
                                             NW09817, NW09841, NW2406)
 633           7/16/20     X        YES      SuperCitrimax Unique Suggested Benefits (undated) (V0009933-36)

 634           7/16/20     X        YES      Svetol literature (undated) (V0009895-98)

 635                                         Dynamic Advertising (V0002047) (undated)

 636                                         NatureWise presentation (NW78395-78401) (undated)

 637                                         Green coffee keywords (NW09716-19) (undated)

 638           7/22/20     X        YES      Green coffee rankings (NW09431) (undated)

 639                                         NatureWise insert (NW09807)

 640           7/17/20     X        YES      Letter Nydegger to Johnson re case status

 641                                         Amazon Notice of Production
        Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30389 Page 26 of 27

642                                           Amazon Notice of Production
643                                           Amazon Notice of Production
644                                           Memo Decision and Order re Sanctions

645                                           Amazon Notice of Production

646                                           Order on Motion to Reinstate Sanctions


                                                                                            Page        24    of    25    Pages


AO 187A (Rev. 7/87)                       EXHIBIT LIST – CONTINUATION
                                                                                              CASE NO.
        VITAMINS ONLINE, INC.           vs.   HEARTWISE, INC. D/B/A NATUREWISE
                                                                                                             2:13-cv-00982-DAK
PLF.    DEF.    DATE
                         MARKED   ADMITTED                                        DESCRIPTION OF EXHIBITS
NO.     NO.    OFFERED

647                                           SEALED Memo Decision and Order

649            7/23/20     X        YES       Letter W. Ingram to C. Nydegger regarding Raw Ingredient Certificates

650            7/30/20     X        YES       Howe Report – Table 3

651                                           12/3/14 David Doyle Deposition Transcript

652                                           5/27/15 NatureWise 30(b)(6) Deposition Transcript

653                                           5/28/15 NatureWise 30(b)(6) Deposition Transcript

654                                           5/19/15 Dawn Duran Deposition Transcript

655                                           5/20/15 Robert Krause Deposition Transcript

656                                           E-mail J. Lorenzoni to D. Doyle Product not Conforming with Packaging

657                                           Belch Exhibit - Reviews Potassium

568                                           Belch Exhibit - Reviews Calcium

659                                           Belch Exhibit - Reviews HCA

660                                           Belch Exhibit - Reviews Dr. Oz

661                                           Garcinia Picture - Large and Small (V0025777)

663            7/23/20     X        YES       Email from DavidPaul Doyle to Jay Connaughton dated 11/1/2013, Subject: Testing Needed

668            7/30/20     X        YES       Advanced Laboratories Test Certificate related to table of sample IDs and products on Ex 552

669            8/5/20      X        YES       Deposition Designations

670            8/5/20      X        YES       Table of Admitted Exhibits as Stipulated by the Parties
                                    YES – Demonstrative Only NatureWise Green Coffee and Garcinia Products - Launch Dates and
701            7/16/20     X      Demonstra ASINS
                                  tive Only
701.2          7/17/20     X        YES       NatureWise Green Coffee and Garcinia Products - Launch Dates and ASINS

1001           7/22/20     X        YES       Dovepress Retracted Article re GCA Study

1002           8/3/20      X        YES       Email from Bob Krause to Tony Nguyen dated 12/22/2013
       Case 2:13-cv-00982-DAK Document 560 Filed 08/10/20 PageID.30390 Page 27 of 27

1003         7/22/20   X   YES   Email from Rob Worsena to chris@naturewise.com dated 2/10/2014

1005         7/22/20   X   YES   Email from Cynthia Rees to DavidPaul Doyle Dated 5/2/2014

1006         7/21/20   X   YES   Email from DavidPaul Doyle to seller-performance@amazon.com

1016         7/22/20   X   YES   Email from Jean-Noel Lorenzoni to DavidPaul Doyle re Proposal

1021         7/22/20   X   YES   Amazon screenshots re Naturewise Green Coffee Bean Extract 800

1023         7/21/20   X   YES   Email from DavidPaul Doyle, Subject: Preservation Notice

1024         8/3/20    X   YES   Impeachment Exhibit: Manage Orders

1030         7/22/20   X   YES   Email from Amir Khan to NatureWise support email dated 8/1/2014

1033         8/3/20    X    NO   Excerpt from Trial Exhibit 5017 - Certificates of Analysis: Genysis, eurofins
                                 Excerpt from Trial Exhibit 5017 – Certificates of Analysis: Genysis, Advanced Laboratories,
1034         8/3/20    X    NO
                                 Inc.
1035         7/31/20   X   YES   IH Nutraceuticals, Inc. Standard Test Procedure dated 3/12/2013

1036         7/31/20   X   YES   Genysis Nutritional Labs and Merieux NutriSciences certificates of analysis

1041                             21 C.F.R. (4-1-10 Edition)

1042                             21 C.F.R. Preamble

1045         7/22/20   X   YES   Email between DavidPaul Doyle and ray@axiomneutraceuticals.com dated 3/22/2013
                                 Screen shot of Nutrigold Svetol Green Coffee Gold product report card on ReviewMeta.com on
1056
                                 7/28/2020
1058         7/31/20   X   YES   Wayback Machine screen shots of Garcinia Best Sellers

1059         7/31/20   X   YES   Wayback Machine screen shots of Amazon Best Sellers in weight loss products

1065         8/3/20    X   YES   Email from David Paul Doyle to customer service employees of NatureWise dated 1/27/2014

1067         8/3/20    X   YES   Email from DavidPaul Doyle to Sam Zeldes dated 12/20/2013

1069         8/3/20    X   YES   Email from DavidPaul Doyle to Sam Zeldes dated 5/1/2014

1071         8/4/20    X   YES   Email from DavidPaul Doyle dated 3/28/2014 re Garcinia

1073                             Chart from Hoffman’s Report re Super Citrimax Garcinia Cambogia Amazon Ratings

1074                             Chart from Hoffman’s Report re Super Citrimax Garcinia Cambogia Amazon Ratings
5176
             7/29/20   X   YES   Screen shot of Nutrigold product report card on ReviewMeta.com on 7/28/2020
 A
5177
             7/29/20   X   YES   Screen shot of Book of Mormon report card on ReviewMeta.com on 7/28/2020
 A
5179
             7/29/20   X   YES   Screen shot of MaritzMayor product report card on ReviewMeta.com on 7/28/2020
 A

                                                                               Page     25      of     25        Pages
